USCA11 Case: 21-11925     Date Filed: 01/31/2022   Page: 1 of 11




                                           [DO NOT PUBLISH]


                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11925
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RAY ANTONIO MANUEL, JR.,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:20-cr-00057-MCR-1
                   ____________________
USCA11 Case: 21-11925              Date Filed: 01/31/2022       Page: 2 of 11




2                           Opinion of the Court                     21-11925


Before ROSENBAUM, GRANT, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Ray Manuel, Jr., appeals the substantive reasonableness of
his 120-month sentence for possession of a firearm by a convicted
felon. Manuel argues that the District Court did not properly
weigh his mental illness, troubled childhood, or history of sub-
stance abuse in mitigation when determining his sentence. He as-
serts that the District Court improperly relied on a single 18 U.S.C.
§ 3553(a) sentencing factor, “the safety of the public,” in reaching
its 120-month sentence. As we find that his sentence is substantially
reasonable, we affirm the District Court’s sentence.
                                        I. 1
                                       A.
       On February 18, 2020, deputies from the Escambia County,
Florida, Sheriff’s Office (“ESCO”) responded to a call about re-
ported gunshots within a residential neighborhood. A video re-
cording showed a maroon four-door sedan with a tan top ap-
proaching the neighborhood, someone in the car firing eight to
ten gunshots, and the driver subsequently speeding away. Depu-
ties found 9mm bullet casings at the scene.
      Exactly one month later, an ESCO deputy attempted to
perform a traffic stop on Manuel after seeing that Manuel’s car

1   The following facts are taken from the presentencing investigation report.
USCA11 Case: 21-11925       Date Filed: 01/31/2022    Page: 3 of 11




21-11925               Opinion of the Court                         3

matched the description of the car from the drive-by shooting.
After the deputy activated his patrol lights, Manuel led the deputy
on a high-speed chase and drove through several stop signs and
red lights. Eventually, the deputy was able to disable Manuel’s
vehicle, and Manuel fled the vehicle on foot. Manuel left behind
his jacket that contained his cell phone and casino card, both of
which later helped law enforcement identify him. The passenger
in the car stated that Manuel had reached underneath the driver’s
seat to grab a black handgun after the deputy disabled his car.
This handgun, a black, semiautomatic P89 9mm handgun, was
found on the ground just outside the driver-side door of Manuel’s
car.
       Deputies found seven shell casings and further identifica-
tion of Manuel in his trunk. Manuel’s phone indicated that he
made two calls the night of the drive-by shooting in the area
where the shooting took place. At the time of this incident, Ma-
nuel was a convicted felon and had not had his right to own or
possess a firearm restored.
       Consequently, a federal grand jury charged Manuel with
one count of possession of a firearm by a convicted felon, in viola-
tion of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2). Manuel
pled guilty pursuant to a written plea agreement. The District
Court accepted the guilty plea, which is not challenged on appeal.
USCA11 Case: 21-11925        Date Filed: 01/31/2022     Page: 4 of 11




4                      Opinion of the Court                 21-11925

                                 B.
       When preparing the presentencing investigation report
(“PSI”), the probation officer initially calculated a base offense
level of 22, pursuant to U.S.S.G. § 2G1.3(a)(3), because the firearm
that Manuel possessed was loaded with an extended magazine
and he had previously been convicted of a controlled substance
offense. The probation officer applied an additional (1) 4 levels,
pursuant to U.S.S.G. § 2K2.1(b)(6)(B), because Manuel used or
possessed a firearm in connection with another felony offense,
specifically, the drive-by shooting; (2) 2 levels, pursuant to
U.S.S.G. § 3C1.1, because Manuel falsely denied being the driver
of the vehicle and having dropped the firearm at his plea collo-
quy; and (3) 2 levels, pursuant to U.S.S.G. § 3C1.2, because Ma-
nuel recklessly caused a substantial risk of death or serious bodily
injury while fleeing law enforcement. Manuel’s total offense level
was therefore 30.
       The PSI discussed Manuel’s previous criminal history, in-
cluding 15 adult arrests resulting in 20 total convictions for tres-
passing, possession of marijuana, driving without a valid license,
battery, possession or use of drug equipment, driving with a sus-
pended license, possession of cocaine, resisting arrest, tampering
with evidence, assaulting with intent or threat to commit vio-
lence, intent to sell or deliver a controlled substance, and dealing
in stolen property. Manuel’s total criminal history score was 17,
which placed him in criminal history category VI.
USCA11 Case: 21-11925        Date Filed: 01/31/2022    Page: 5 of 11




21-11925               Opinion of the Court                          5

       Based on his total offense level of 30 and criminal history
category VI, Manuel’s guideline range was 168 to 210 months.
However, the guideline term became 120 months under §
5G1.1(c)(1) based on the 120-month statutory maximum term.
The probation officer noted factors that may warrant a sentence
outside the guideline range, including that Manuel was exposed
to violence and drug use at an early age, his parents did not play
an active role in raising him, his grandmother raised him until he
was 13 years old, he was enrolled in special education classes in
high school, and he was diagnosed with behavioral and learning
disabilities during his childhood.
       Manuel filed objections to the PSI. As a result of these ob-
jections, the probation officer revised the PSI to adopt some of
the changes requested by Manuel by removing the 2-level ob-
struction-of-justice enhancement and adding a 3-level acceptance-
of-responsibility reduction, which resulted in a new total offense
level of 25. Under the revised PSI, Manuel’s revised guideline
range for a total offense level of 25 and a criminal history category
of VI was 110 to 137 months. This range became 110 to 120
months because Manuel’s statutory maximum was 120 months.
      Prior to sentencing, the government argued that Manuel
should receive the statutory maximum of 120 months’ imprison-
ment based on his conduct and criminal history. The govern-
ment stressed that Manuel had a pattern of violence and firearm
possession that was not sufficiently accounted for in his scored
criminal history.
USCA11 Case: 21-11925      Date Filed: 01/31/2022    Page: 6 of 11




6                     Opinion of the Court               21-11925

       Manuel responded, reemphasizing the same childhood and
mental-health conditions discussed in the PSI to mitigate his sen-
tence. Manuel added that he was diagnosed with Unspecified De-
pressive Disorder and Unspecified Mood Affective Disorder and
had to support 12 minor children. Manuel requested the District
Court to impose a reasonable, but not greater than necessary, sen-
tence.
       At sentencing, the District Court noted that it had re-
viewed Manuel’s and the government’s sentencing memos. Ma-
nuel conceded that the offense level of 25 was appropriate. Ma-
nuel argued that his criminal history category should be reduced
because several of his criminal convictions should have been
scored as one conviction. The District Court overruled his objec-
tion, noting that there were intervening arrests between the
scored convictions.
       The government submitted evidence from the scene of the
drive-by shooting and when Manuel fled from his vehicle that the
government claimed showed that Manuel was the person who
committed the shooting. Next, in mitigation, Manuel expressed
that he was diagnosed with bipolar disorder and had symptoms of
schizophrenia, which the District Court expressly noted. Manuel
argued for a sentence less than the guideline range because he had
“a long, undiagnosed and untreated mental illness of depression,
bipolar depression, and symptoms of schizophrenia.” Manuel ex-
plained that his father abandoned him as an infant, his mother
was addicted to drugs, and he lived with his grandmother, who
USCA11 Case: 21-11925       Date Filed: 01/31/2022    Page: 7 of 11




21-11925               Opinion of the Court                       7

ultimately died of cancer when he was 13 years of age. Manuel
noted that he was surrounded by poverty and violence during his
childhood. Manuel explained that although he had various undi-
agnosed mental-health conditions for some time, he was now re-
ceiving treatment and medication for the illnesses. He also men-
tioned he had glaucoma in his retinal nerve and would turn blind
if he did not get treatment. Manuel read a self-written letter to
the Court where he reemphasized the above considerations, his
community service efforts, and his children. Manuel ultimately
asked the District Court to consider all the above factors and bal-
ance them against the offense conduct when determining an ap-
propriate sentence.
       The government suggested the District Court give great
weight to the following § 3553(a) factors: (a) the circumstances of
the offense, (b) the history and characteristics of Manuel, (c) the
seriousness of the offense, and (d) protection of the public. The
government argued that Manuel had the firearm in his possession
during a dangerous high-speed chase and likely used the same
firearm in the drive-by shooting a month prior. The government
noted that during the chase, Manuel was also putting the life of
his passenger in danger. The government noted that Manuel
pulled out the handgun and put it in his lap, suggesting that he
planned on using the firearm. It also emphasized that Manuel had
committed similar violent offenses before and was well above the
minimum criminal history score needed for criminal history cate-
gory VI. The government noted that Manuel’s criminal history
USCA11 Case: 21-11925        Date Filed: 01/31/2022    Page: 8 of 11




8                      Opinion of the Court                21-11925

classification did not account for several past violent offenses, in-
cluding yelling and throwing a bottle at a woman, hitting a
woman, jumping his roommate, hitting and pointing a gun at one
of the mothers of his children, fleeing authorities while in posses-
sion of a firearm, breaking into his mother’s home while in pos-
session of a firearm, and hitting a man with a bat. The govern-
ment also noted that Manuel had previously been arrested seven
times for various offenses. The government argued that Manuel’s
difficult upbringing and mental health issues did not excuse his
continual criminal conduct. The government concluded that a
120-month sentence was appropriate under the § 3553(a) factors.
        In imposing Manuel’s sentence, the District Court stated,
“Mr. Manuel, the trauma that you suffered as a child is significant,
it’s notable.” But the Court expressed, “[T]here’s no basis at all
on which I could go lower on a Guidelines range, none. And
there’s any number of reasons, all of which [the government] just
outlined, that would support an enhanced sentence in your case.”
It noted that it would have considered going above 120 months if
it could have because the “violence is just replete.” The Court
noted that there are many reasons why people behave the way
they do, which may include mental illness and childhood trauma.
The Court continued,
      But what it all boils down to for me or any other
      judge is the impact of that on the safety of the pub-
      lic. And here, there is just far too much for me to ig-
      nore or to try to, you know, explain by virtue of
USCA11 Case: 21-11925        Date Filed: 01/31/2022      Page: 9 of 11




21-11925                Opinion of the Court                         9

       mental illness or trauma. It may be explained by
       that, but it doesn’t mitigate it when it’s so serious
       and so repetitive.
The Court mentioned Manuel’s high number of previous charged
and uncharged offenses as a concern for Manuel’s propensity to
commit violence. It expressed that it was concerned that the
high-speed chase was dangerous and only ended because the dep-
uty was able to disable Manuel’s vehicle. It further noted that the
danger was amplified when Manuel pulled out his handgun in re-
sponse to the deputy turning his sirens on. The Court indicated
Manuel had previously fled authorities while in possession of a
firearm. The Court noted that the 120-month sentence was
within the guideline range and that a 120-month maximum pen-
alty for the crime likely prevented the sentence from being longer
than it otherwise may have been. The Court imposed a 120-
month sentence, explaining that “under all of the factors in
3553(a), it is a just sentence and one that is appropriate based
upon the nature and circumstances of the offenses that are
charged in this case as well as including uncharged conduct, rele-
vant conduct, and [Manuel’s] personal history and characteris-
tics.”
                                  II.
       We review the reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597
(2007).
USCA11 Case: 21-11925        Date Filed: 01/31/2022      Page: 10 of 11




10                      Opinion of the Court                  21-11925

        We will measure substantive reasonableness by considering
the totality of the circumstances and whether the sentence achieves
the sentencing purposes stated in § 3553(a). United States v. Sarras,
575 F.3d 1191, 1219 (11th Cir. 2009). We will only vacate a defend-
ant’s sentence as unreasonable if we are “left with the definite and
firm conviction that the district court committed a clear error of
judgment in weighing the § 3553(a) factors by arriving at a sentence
that lies outside the range of reasonable sentences dictated by the
facts of the case.” United States v. Overstreet, 713 F.3d 627, 637
(11th Cir. 2013) (quoting United States v. Shaw, 560 F.3d 1230, 1238
(11th Cir. 2009)).
        The weight given to any specific § 3553(a) factor is commit-
ted to the sound discretion of the district court. United States v.
Clay, 483 F.3d 739, 743 (11th Cir. 2007). We will not second guess
the weight that the district court gave to a § 3553(a) factor so long
as the sentence is reasonable in light of all the circumstances.
United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). In fact,
a district court is permitted to attach great weight to one § 3553(a)
factor over others. Overstreet, 713 F.3d at 638. However, “a dis-
trict court abuses its discretion when it (1) fails to afford considera-
tion to relevant factors that were due significant weight, (2) gives
significant weight to an improper or irrelevant factor, or (3) com-
mits a clear error of judgment in considering the proper factors.”
United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).
USCA11 Case: 21-11925       Date Filed: 01/31/2022    Page: 11 of 11




21-11925               Opinion of the Court                       11

                                III.
       Here, Manuel’s sentence was substantively reasonable. As
the record clearly shows, the District Court carefully considered all
the relevant factors, not just public safety. These factors included
the circumstances of the offense, the seriousness of the offense,
Manuel’s prior charged and uncharged criminal conduct, and the
protection of the public. The District Court did not abuse its dis-
cretion in imposing a within-guidelines sentence of 120 months’
imprisonment after considering the mitigating factors presented by
Manuel but giving greater weight to the aggravating factors of his
violent criminal history and offense conduct that involved fleeing
from the police with a firearm. Therefore, we affirm.
      AFFIRMED.